DETAILED ACTION
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a micro LED grip body, which is used in a transfer head to move micro LEDs from a growth substrate to a display substrate, the micro LED grip body including the combination of:
a porous member having first and second pores that extend from the top to the bottom of the porous member, the first pores being located in a suction region where the micro LEDs are gripped and the second pores being located in a non-suction region where the micro LEDs are not gripped; and   
a conductive layer provided on a surface of the porous member to prevent a generation of static electricity on the surface of the porous member, 
wherein 
the porous member includes an anodic oxide film having pores (Claim 1);
the suction region includes a through-hole that extends from the top to the bottom of the porous member and the through-hole has a diameter that is larger than the diameter of the pores (Claim 4);
the conductive portion includes a vertical conduction portion provided in some of the first pores and a horizontal conductive portion connected with the vertical conductive portion (Claim 6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652